Citation Nr: 1602313	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty service from October 1964 to January 1969 and died in February 2011.  The appellant is his surviving spouse.  The appellant is prosecuting the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

This appeal was previously before the Board in July 2014.  It was remanded to schedule the appellant for a hearing.  

The appellant presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.207 (2015).  In December 2015, the Board sent a letter to the appellant, which explained that the Veterans Law Judge who presided over her hearing was no longer available to participate in the appeal and offered her a hearing before a different Veterans Law Judge; otherwise the case would be reassigned.  In January 2016, the appellant responded that she did not want another hearing.  Thus, the Board will proceed with the matter on appeal.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma resulting from light weapons fire during active service, and he has current hearing loss that meets VA criteria and tinnitus. 

2.  The competent medical evidence that addresses whether or not the Veteran's hearing loss and tinnitus was incurred due to acoustic trauma in service is in relative equipoise.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385, (2015). 

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303(a) 3.307, 3.309, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The appellant contends that the Veteran's hearing loss and tinnitus developed due to acoustic trauma during active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506(1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253(1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of this disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488(1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran was afforded a VA hearing examination in January 2009.  Auditory testing showed that he had auditory thresholds of 30, 50, 65, 75, and 80 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 30, 30, 70, 75, and 80 decibels at these same frequencies.  The examiner also found that the Veteran had tinnitus as a result of his hearing loss.  A June 2010 private examination showed similar findings.  This clearly meets the criteria of 38 C.F.R. § 3.385 and the requirement for medical evidence of a current disability has been met.  

Furthermore, the Veteran's DD 214 shows that his military occupational specialty was a light weapons infantryman.  His awards and decorations include the Vietnam Service Medal, a Republic of Vietnam Campaign Medal, the Parachutist Badge, and recognition as an Expert (Rifle).  Given the Veteran's obvious exposure to weapons, acoustic trauma is conceded.  Thus, the requirement for evidence of in-service incurrence or aggravation of a disease or injury has also been met.  

Although the evidence shows that the Veteran has a current hearing loss that meets the requirements of 38 C.F.R. § 3.385; and that he sustained an acoustic trauma during service, there must still be evidence of a relationship between the in-service injury and the hearing loss before service connection can be established.  

The Veteran's service treatment records are negative for any complaints or evidence of hearing loss.  His December 1968 retirement examination shows normal hearing, and he denied hearing loss on the Report of Medical History he completed at that time.  

The earliest post-service medical evidence to show a diagnosis of hearing loss is the report of a March 2003 VA audiology consultation.  

The January 2009 VA examiner reviewed the Veteran's claims file.  After the examination and record review, he opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to military noise exposure.  The examiner conceded that military acoustic trauma occurred.  However, the examiner noted that the Veteran's hearing was normal at discharge, the Veteran said that he did not began to receive hearing tests as part of his work until the 1970's, and he did not begin failing the tests until 1988.  

The examiner cited to several medical texts which state that hazardous noise exposure has an immediate effect on hearing; it did not have a delayed onset nor was it progressive or cumulative.  The examiner believed that the Veteran's hearing loss was most likely related to non-military etiologies such as aging, occupational and recreational noise exposure, and other factors.  

In contrast, the June 2010 private examiner opined that it was more likely than not that noise exposure in the military may have contributed to the Veteran's hearing loss and tinnitus.  Occupational noise exposure could not be ruled out as a contributing factor.  

At the September 2015 hearing, the appellant testified that she noticed that the Veteran had hearing problems very soon after his discharge from service.  This included ringing of his ears.  She often had to repeat statements to him.  The appellant said that the Veteran sought treatment for his problem in 1969 or 1970, and that he continued to have problems over the years.  

Basically, there are two competent medical opinions that address whether or not the Veteran's hearing loss was the result of acoustic trauma in service.  The January 2009 VA opinion finds that hearing loss is not related to service, while the June 2010 private examiner finds that hearing loss is related.  The January 2009 VA opinion is very detailed and provides citations to several medical texts to support the examiner's conclusions.  However, its probative value is somewhat lessened as it relies in part on the normal hearing shown at discharge and the studies that show hearing loss begins immediately following acoustic trama.  The appellant has testified that the Veteran began to have hearing difficulties very soon after discharge from service.  

The Board finds that the two opinions are of roughly equal value, and that the evidence for and against the appellant's claim is in equipoise.  That being the case, the benefit of the doubt is extended to the appellant, and entitlement to service connection for bilateral hearing loss and tinnitus is established.  




ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


